DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, the 1,34-bis(aminomethyl)cyclohexane is indefinite as to scope and meaning.  It is unclear whether such is defining 1,3-bis(aminomethyl)cyclohexane (1,3-BAC) or 1,4-bis(aminomethyl)cyclohexane (1,4-BAC) per specification [0023].
In claim 15, it is unclear the proportions of the monomers (a1) and 35 mol% (a2) “add up to 50 mol%”. 
In claim 15, it is unclear whether the proportions of monomers (a1) to (a5) add up to 100 mol%.
In claims 20 and 25, the recitations “at least one“ and “mixtures thereof” are redundant.
In claim 25, it is unclear how several of the recited additives, such as lubricants, dyestuffs, marking agents, etc., define the “stabilizers” per claim 24.
In claim 25, it is unclear what is meant by “demoulding means”.
In claim 27, it is unclear whether the moulding per line 2 has a further moulding per line 4.

In claim 29, the Markush group is missing “and”.
In claim 30, the recitation “operating elements” is indefinite as to scope and meaning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,875,120 (Brinkmann) in view of US 2013/0041128 (Oda).
Brinkmann discloses polyamides having high melting points (meets Applicants’ semi-crystalline limitation) formed from:
	a) diamine component comprising a bis(aminomethyl)cyclohexane (meets Applicants’ diamine (a2)) and an aliphatic diamine inclusive of hexamethylenediamine (meets Applicants’ diamine (a1)), wherein the embraces claimed diamine amounts); and
	b) a dicarboxylic acid component comprising an aromatic dicarboxylic acid (meets Applicants’ dicarboxylic acid (a5)) and an aliphatic dicarboxylic acid having from 5 to 20 carbon atoms (embraces Applicants’ C16 dicarboxylic acid (a4)), wherein the proportion of the aliphatic dicarboxylic acid is 5 to 90 mol% of the total dicarboxylic acid (embraces claimed dicarboxylic acid amounts) (e.g., abstract, C1:25-C2:10, examples, claims).
In essence, Brinkmann differs from present claims 15-18 in that none of the exemplified polyamides, formed from a diamine component comprising hexamethylene diamine and bis(aminomethyl)cyclohexane (meets Applicants’ diamines (a1) and (a2)), are derived from hexanedioic acid and a filler is not featured. With respect to the first difference, inasmuch as Brinkmann clearly embraces an aliphatic dicarboxylic acid having 16 carbon atoms as an alternative aliphatic dicarboxylic acid, it would have been obvious to one having ordinary skill in the art to form a polyamide from hexamethylene diamine (meets Applicants’ (a1)), bis(aminomethyl)cyclohexane (meets Applicants’ (a2)) and hexanedioic acid (meets Applicants’ (a4)), wherein the mole% of said monomers falls within the present claims, with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  Moreover, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have similar properties (MPEP 2144.05 l).  As to the second 
As to claim 19, the presence of monomer (a3) is not required.
As to claims 20-23, given that Oda discloses similar-such fillers [0094], their use in Brinkmann’s formulations for their expected additive effect would have been obvious to one having ordinary skill in the art.
As to claims 24 and 25, the additive is not required.
As to claims 26 and 27, it would be expected that Brinkmann’s above-modified polyamide compositions, being similarly-constituted, would have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  
As to claims 28-30, Brinkmann discloses molded articles.  It would have been within the purview of one having ordinary skill in the art to manufacture a variety of molded articles (inclusive of those presently claimed) in accordance with the desired application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 15-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 25 and 26 of copending Application No. 16/987913 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a moulding compound comprising (i) a copolyamide derived from the same comonomers as those defining present copolyamide (A), (ii) filler and (iii) additive. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765